DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-12, and 14-16 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Tanassi et al US 20140028976 A1.
	Re claim 1, Tanassi et al teaches an ophthalmologic apparatus (see abstract line 1) comprising: a data acquisition unit including an optical system for optically acquiring data of a fundus of a subject’s eye (see 0054 numeral 80 and numeral 38); a movement mechanism including an actuator and configured to change relative position between the subject’s eye and 
	Re claim 2, Tanassi et al teaches wherein the analyzer circuit is configured to specify a new relative movement direction based on the flare region after the relative movement by the movement mechanism and to specify new relative movement amount corresponding to a change in the flare region before and after the relative movement, and the controller circuit is configured to control the movement mechanism based on the new relative movement direction and the new relative movement amount, after controlling the movement mechanism so as to relatively move the data acquisition unit with respect to the subject’s eye by predetermined amount in a relative movement direction specified before the relative movement (see 0060-0064).

	Re claim 4, Tanassi et al teaches wherein a process of specifying the new relative movement direction and the new relative movement amount by the analyzer circuit and a process of controlling the movement mechanism based on the new relative movement direction and the new relative movement amount by the controller circuit are repeated a predetermined number of times (see 0057-0061).
	Re claim 5, Tanassi et al teaches wherein a process of specifying the new relative movement direction and the new relative movement amount by the analyzer circuit and a process of controlling the movement mechanism based on the new relative movement direction and the new relative movement amount by the controller circuit are repeated until a size of the flare region becomes equal to or less than a predetermined value (see 0057-0061).
	Re claim 6, Tanassi et al teaches wherein the analyzer circuit is configured to specify the at least one of the relative movement direction and the relative movement amount based on a radial length of the flare region centered on a reference position in the image (see figure 5, gravity center is a function of radial length).
	Re claim 8, Tanassi et al teaches wherein the controller circuit is configured to change the relative position between the subject’s eye and the data acquisition unit in a direction crossing an optical axis of the optical system when it is determined by the determination unit circuit that the flare region is not formed all around the fundus region (see 0052).
	Re claim 9, Tanassi et al teaches wherein the analyzer circuit is configured to specify at least one of a relative movement direction and relative movement amount of the data acquisition 
	Re claim 10, Tanassi et al teaches wherein the controller circuit is configured to control the movement mechanism based on the relative movement direction and the relative movement amount to change relative position between the subject’s eye and the data acquisition unit in the optical axis direction of the optical system, after performing alignment of the data acquisition unit with respect to the subject’s eye based on a characteristic site of the subject’s eye (see S105).
	Re claim 11, Tanassi et al teaches a method of controlling an ophthalmologic apparatus (see figure 5) comprising a data acquisition unit configured to optically acquire data of a fundus of a subject’s eye (see numeral 80), a movement mechanism configured to change relative position between the subject’s eye and the data acquisition unit (see 0057 drive part 6), and a controller circuit configured to control the movement mechanism (see numeral 80), the method comprising: an acquisition step of acquiring an image of the fundus (see S101); an analyzing step of specifying a relative movement direction and relative movement amount of the data acquisition unit with respect to the subject’s eye based on a flare region formed all around a fundus region in the image (see S103 and S104); and a control step of controlling the movement mechanism based on the relative movement direction and the relative movement amount to change relative position between the subject’s eye and the data acquisition unit in an optical axis direction of the optical system (see S105): and a determination step of determining whether or 
	Re claim 12, Tanassi et al teaches wherein in the analyzing step, a new relative movement direction is specified based on the flare region after the relative movement by the movement mechanism and new relative movement amount corresponding to a change in the flare region before and after the relative movement is specified, and in the control step, the movement mechanism is controlled based on the new relative movement direction and the new relative movement amount, after controlling the movement mechanism so as to relatively move the data acquisition unit with respect to the subject’s eye by predetermined amount in a relative movement direction specified before the relative movement (see 0060-0064).
	Re claim 14, Tanassi et al teaches wherein in the control step, the relative position between the subject’s eye and the data acquisition unit is changed in a direction crossing an optical axis of the optical system when it is determined in the determination step that the flare region is not formed all around the fundus region (see 0052).
	Re claim 15, Tanassi et al teaches wherein in the analyzing step, at least one of a relative movement direction and relative movement amount of the data acquisition unit with respect to the subject’s eye is specified based on a representative position of the flare region and a reference position in the image, and in the control step, the movement mechanism is controlled based on at least one of the relative movement direction and the relative movement amount to change relative position between the subject’s eye and the data acquisition unit in a direction crossing an optical axis of the optical system (see 0060-0064).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16297760 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets cover the same scope of subject matter including moving the device to adjust position between eye and device for flare reduction.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/Primary Examiner, Art Unit 2872